Citation Nr: 1615154	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  12-28 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Whether new and material evidence has been received to reopen the service connection claim for a low back disability. 

2. Entitlement to service connection for a low back disability.

3. Entitlement to service connection for diabetes mellitus, type II (diabetes). 

4. Entitlement to service connection for hypertension.

5. Entitlement to service connection for liver disease.

6. Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to July 1982. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

The Veteran testified at a hearing before the undersigned in November 2015.  A transcript is of record. 

A service connection claim for a kidney condition, including possible kidney cancer (renal cell carcinoma), was raised by the Veteran at the November 2015 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred for appropriate action, as determined by the RO.  See 38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015). 

The issues of entitlement to service connection for a low back disability and liver disease, and entitlement to TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The claim for a low back disability, including lumbosacral arthritis with spondylolisthesis of L5 and S1, was last denied in a July 1987 decision of the Board. 
 
2. Additional evidence received since the July 1987 Board decision is neither cumulative nor redundant of the evidence previously of record, and raises a reasonable possibility of substantiating the service connection claim for a low back disability. 

3. The Veteran's diabetes does not result from disease or injury incurred in or aggravated by active service, including from exposure to contaminated drinking water while stationed at Camp Lejeune. 

4. The Veteran's hypertension does not result from disease or injury incurred in or aggravated by active service, including from exposure to contaminated drinking water while stationed at Camp Lejeune. 


CONCLUSIONS OF LAW

1. The July 1987 Board decision, which denied service connection for a low back disability, is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2015). 

2. New and material evidence has been submitted to reopen the service connection claim for a low back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3. The criteria for entitlement to service connection for diabetes are not satisfied.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

4. The criteria for entitlement to service connection for hypertension are not satisfied.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural Due Process 

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied with regard to the service connection claims for hypertension and diabetes.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  

A June 2009 letter provided all notice required under the VCAA.  It notified the Veteran of the elements of service connection, the types of evidence that could support the claims, and the allocation of responsibilities between the Veteran and VA for obtaining relevant records and other evidence on his behalf.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b).  The letter was followed by adequate time for the Veteran to submit information and evidence before initial adjudication or readjudication of these claims.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007) (VCAA notice must generally be provided prior to the initial rating decision); but see Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (a timing delay in VCAA notice is harmless if followed by readjudication of the claim after the claimant has had an appropriate time to respond).  Accordingly, VA's duty to notify is satisfied. 

Concerning the duty to assist, the Veteran's service treatment records, VA treatment records, and private treatment records identified by him have been associated with the claims file.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  He was also duly notified of any private treatment records VA was unable to obtain, and provided an opportunity to submit the records himself.  He has not identified any other records or evidence he wished to submit or have VA obtain.  

An adequate examination was performed, and medical opinion provided, in May 2010 by QTC Medical Services on behalf of VA.  See 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  In the examination report, the examiner considered the Veteran's medical history including pertinent medical records, set forth the findings made on examination, and provided explanations in support of the conclusions reached that can be weighed against contrary opinions.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an adequate opinion must support its conclusion with an analysis that can be weighed against contrary opinions); see also Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion even when the rationale does not explicitly 'lay out the examiner's journey from the facts to a conclusion'").  Accordingly, the examination report and opinions are adequate to make a fully informed decision. 

The Board notes that the examination report does not state whether the claims file was reviewed.  Nevertheless, the mere fact that the examiner did not specify whether the claims file was reviewed did not compromise the adequacy of the examination or opinions.  In this regard, it is "not required [that] VA medical examiners . . . perform a complete review of the entire claims file or state that they have done so in every instance."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (citing Snuffer v. Gober, 10 Vet. App. 400, 403-04 (1997) (holding that review of claims file not required where it would not change the objective and dispositive findings made during a medical examination)); D'Aries, 22 Vet. App. at 106 (holding that it is not necessary for a VA medical examiner to specify that he or she has read the entire claims file where it is clear from the report that the file has been reviewed and the examiner is familiar with the claimant's extensive medical history)); cf. Mariano v. Principi, 17 Vet. App. 305, 311-312 (2003) (observing that clinical findings made on examination would not be affected by review of the claims file).  Thus, when it is clear that the examiner is aware of all pertinent facts, lack of claims file review does not by itself render an examination inadequate.  See Nieves-Rodriguez, 22 Vet. App. at 301.  

In this case, the examiner did consider the Veteran's medical history, and had access to and reviewed the Veteran's treatment records, as noted by the examiner.  The examiner was aware of all pertinent facts.  There is no apparent reason why a review of the claims file would alter the examiner's conclusions that the Veteran's diabetes and hypertension did not result from contaminated water at Camp Lejeune, but rather were more likely caused by other factors based on his medical history.  See id.; Snuffer, 10 Vet. App. at 403-04; Mariano, 17 Vet. App. at 311-312.  In this regard, the available data does not include diabetes or hypertension among known possible health effects from contaminated water at Camp Lejeune, as discussed below.  Accordingly, the October 2010 examination is adequate. 

In sum, the Veteran has had a meaningful opportunity to participate effectively in the processing of these claims, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  

The Veteran testified at a hearing before the undersigned in November 2015.  Under 38 C.F.R. § 3.103(c)(2) (2015), the hearing officer has the responsibility to explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that the hearing officer has two duties under § 3.103(c)(2).  First, the hearing officer must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id. at 496.  Second, the hearing officer must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id. at 496-97.

At the hearing, the Veteran had an opportunity to provide testimony in support of the claims, facilitated by questioning from the undersigned and the representative of record.  The Veteran did not raise any new issues at the hearing, and there is no indication that any outstanding evidence might exist that would provide additional support for the claims.  See id.  The undersigned also explained to the Veteran that he needed to show a nexus or relationship to the contaminated drinking water at Camp Lejeune with regard to diabetes and hypertension, and asked whether a doctor had ever provided an opinion that the claimed disabilities were so related.  Moreover, VA has otherwise developed the record, including arranging for an examination and opinion in October 2010 that addresses the outstanding issues of whether the Veteran's diabetes or hypertension were related to contaminated drinking water at Camp Lejeune.  See id. at 498-99 (finding that any deficiencies in discharging the hearing officer's duties under § 3.103(c)(2) were rendered harmless by otherwise developing the record).  Given this development, in addition to the Veteran's testimony at the hearing and the evidence in the claims file, the "clarity and completeness of the hearing record [is] intact" and there is no prejudicial error concerning the hearing officer's duties under § 3.103(c)(2).  See Bryant, 23 Vet. App. at 498 (holding that the rule of prejudicial error applies to the hearing officer's duties); see also Sanders, 556 U.S. at 407, 410.


II. New and Material

The Veteran petitions to reopen the previously denied claim of entitlement to service connection for a low back disability.  For the following reasons, the Board finds that reopening is warranted.

Service connection for a low back disability, including lumbosacral arthritis with spondylolisthesis of L5 and S1, was last denied in a July 1987 Board decision.  This decision is final.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1100 (2015) (providing that, with certain exceptions not applicable here, all Board decisions are final on the date stamped on the face of the decision).  The claim for a low back disability denied in the July 1987 Board decision and the current claim for a "back injury" are the same claim with slightly different wording as both concern the same anatomical location and similar musculoskeletal disability.  See Velez v. Shinseki, 23 Vet. App. 199 (2009); see also Boggs v. Peake, 520 F.3d 1330 (2008).  Indeed, the May 1986 rating decision from which the Board's July 1987 decision arose also characterized the claim as one for a back injury.  Accordingly, the current claim for a low back disability was already adjudicated and denied in a prior, final decision.

In order to reopen a previously and finally disallowed claim, new and material evidence must be submitted by the claimant or secured by VA with respect to that claim since the last final denial, regardless of the basis for the last denial.  See 38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 282-3 (1996) (holding that § 5108 requires a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened). 

VA regulation defines "new and material evidence" as follows.  "New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  In order to warrant reopening, the new evidence must neither be cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.; see Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (holding that there is a "low threshold" for reopening). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection for the Veteran's low back disability was denied in the Board's July 1987 decision because it found that a muscle spasm that was triggered during a basketball game while on active duty was transient in nature and unrelated to lumbosacral spine arthritis that was first diagnosed on X-ray in December 1985, more than a year after service separation.  The Board also noted that the Veteran sustained a post-service injury to the back. 

At the time of the Board's July 1987 decision, the service treatment records (STRs) showed that in June 1982 the Veteran was treated for lumbar pain and spasm after playing basketball, and placed on light duty for one week.  The assessment was "muscle spasm."  A July 1982 separation examination report reflected a normal clinical evaluation of the spine.  Post-service private treatment records included a September 1983 entry reflecting the Veteran's report of hurting his back a month earlier while hauling hay, and a November 1985 entry noting that the Veteran's back was "still hurting."  A January 1986 VA examination report was also of record reflecting a diagnosis of lumbosacral arthritis based on December 1985 X-ray findings. 

Since the Board's July 1987 decision, the Veteran submitted written statements dated in March 2009 and May 2010 asserting that he had back problems ever since the June 1982 in-service injury.  In the May 2010 statement, he stated that his low back symptoms improved after the June 1982 injury, but from that day on he would have back pain every time he overexerted himself.  At the November 2015 hearing, the Veteran testified that he had another back episode during service after the June 1982 injury when running a physical fitness test, and continued to have back problems since the initial June 1982 injury. 

The evidence of record at the time of the Board's July 1987 decision did not include statements or other evidence of ongoing back problems since the in-service injury.  Thus, the Veteran's March 2009 and May 2010 statements and November 2015 hearing testimony is new evidence that is not merely cumulative or redundant of the evidence previously of record, and are presumed credible for the purpose of determining whether to reopen the claim.  See Duran, 7 Vet. App. at 220.  They also constitute material evidence, as they relate to the unestablished fact of whether his lumbosacral spine pathology was caused by disease or injury incurred in active service.  See 38 C.F.R. § 3.156(a); see also 38 C.F.R. § 3.303; Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  In light of the in-service back symptoms and the diagnosis of lumbosacral spine arthritis in December 1985, they raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a); Shade, 24 Vet. App. at 117.  

Accordingly, new and material evidence is of record to reopen the service connection claim for a low back disability.  See id.


III. Service Connection

The Veteran claims entitlement to service connection for diabetes and hypertension, stating that these conditions may have been caused by exposure to contaminated water at Camp Lejeune.  For the following reasons, the Board finds that service connection is not established. 

Service connection means that a veteran has a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see 38 C.F.R. § 3.303(a).  

There is also a presumption of service connection for the chronic diseases listed in 38 C.F.R. § 3.309(a), including diabetes and hypertension.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012).  Under the presumption, if the chronic disease manifested in service, then service connection will be established for subsequent manifestations of the same chronic disease at any date after service, no matter how remote, without having to show a causal relationship or medical nexus, unless the later manifestations are clearly due to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012).  When the condition noted during service is not shown to be chronic, or its chronicity may be legitimately questioned, then a continuity of symptoms after service must be shown to establish service connection under this provision.  Id.; Walker, 708 F.3d at 1338-39.

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, there is a presumption of service connection for diabetes and hypertension if the disease manifested to a degree of 10 percent or more within one year from the date of separation from service, even if there is no evidence of the disease during the service period itself.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

The preponderance of the evidence weighs against a relationship between the Veteran's diabetes or hypertension and exposure to contaminated water at Camp Lejeune.  The STRs show that he was stationed at Camp Lejeune in 1979.  It is VA policy to presume that anyone who served at Camp Lejeune between August 1953 and December 1987 was potentially exposed in some manner to the full range of chemicals known to have contaminated the base's water supply.  VBA Manual M21-1, III.iii.2.E.7.a.  Thus, the Veteran is presumed to have been potentially exposed to chemicals known to have contaminated the water supply, including 
trichloroethylene (TCE) and tetrachloroethylene or perchloroethylene (PCE).  See VBA Manual, M21-1, IV.ii.1.I.15.a.  Benzene and vinyl chloride were also detected in the drinking water system.  Id.; see also "Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects" (2009), the National Academy of Sciences' National Research Council. 

In a report titled "Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects" (2009), the National Academy of Sciences' (NAS) National Research Council (NRC) reviewed studies assessing exposure to TCE, tetrachloroethylene or PCE, as well as solvent mixture exposure.  Id.  Fourteen diseases were identified as having limited or suggestive evidence of an association with exposure to these chemicals: esophageal cancer, lung cancer, breast cancer, bladder cancer, kidney cancer, adult leukemia, multiple myeloma, myelodysplastic syndromes, renal toxicity, hepatic steatosis, female infertility, miscarriage (with exposure during pregnancy), scleroderma, and neurobehavioral effects.  Id.  Benzene and vinyl chloride have also been associated with the development of certain cancers by other scientific organizations.  See VBA Manual, M21-1, IV.ii.1.I.15.a.

Although the Veteran is presumed to have had some potential exposure to the chemicals known to have contaminated the water at Camp Lejeune, including TCE, tetrachloroethylene or PCE, solvent mixtures, benzene, and vinyl chloride, none of these chemicals have been associated with the development of diabetes, hypertension, or cardiovascular disease. 

In the May 2010 VA (QTC) examination report, the examiner concluded that the Veteran's diabetes was more likely related to obesity, and less likely as not related to exposure to contaminated drinking water at Camp Lejeune.  The examiner further opined that the Veteran's hypertension was more likely related to diabetes, as diabetes affects the blood vessel, and less likely than not due to exposure to the contaminated water.

In other words, the May 2010 examiner found that there were factors in the Veteran's own specific medical history that more likely caused the development of diabetes and hypertension than his exposure to the chemicals in the water at Camp Lejeune, which have not been associated with diabetes and hypertension, as discussed above.  

The May 2010 opinion outweighs the Veteran's lay statements on these issues.  He has not provided any rationale or supporting evidence for his belief that the contaminated water at Camp Lejeune may have caused his diabetes or hypertension apart from the fact that such exposure has been associated with other diseases.  Lay testimony may be competent evidence with respect to both the diagnosis and the etiology or cause of a disability.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  However, the determination in this case is medically and scientifically complex.  Whether exposure to the chemicals in the water at Camp Lejeune may have caused the development of certain diseases many years later cannot be made based on lay observation alone given the time lapse, and which is also evident from the fact that NAS and other scientific organizations have been conducting research on the subject.  Thus, a competent medical or scientific opinion is required.  See Jandreau 492 F. 3d at 1376-77; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  

Accordingly, because he is a lay person in the fields of medicine and science, the Veteran's unsupported opinion is not competent evidence, and thus lacks probative value.  See Layno, 6 Vet. App. at 470-71 (in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration).  Moreover, because his opinion is inherently speculative and not supported by any rationale, it lacks probative value on this ground as well.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the probative value of a medical opinion comes from its reasoning, and therefore is not entitled to any weight if it contains only data and conclusions).  

Consequently, the Veteran's opinion is outweighed by the May 2010 QTC examiner's opinion.  The May 2010 opinion constitutes probative evidence weighing against the claims, as it was rendered by a medical professional and is supported by a rationale specific to the Veteran's medical history, finding that this history more likely accounted for the development of diabetes and hypertension.  See id.; Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence"); see also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation). 

Accordingly, service connection for diabetes and hypertension based on the Veteran's exposure to contaminated drinking water at Camp Lejeune is not established, as the preponderance of the evidence weighs against a medical relationship or nexus.  See Holton, 557 F.3d at 1366; 38 C.F.R. § 3.303(a). 

The Veteran has not stated and there is no evidence suggesting that his diabetes or hypertension manifested during service or within one year of service separation, or are otherwise related to an in-service disease or injury.  At the November 2015 hearing, the Veteran stated that his hypertension and diabetes were first diagnosed around 2009, which is consistent with the VA treatment records, as well as the Veteran's report at the May 2010 examination.  Accordingly, presumptive service connection for diabetes or hypertension as a chronic disease is not established.  See 38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1338.  Direct service connection is also not warranted, as the service incurrence element is not satisfied.  See Holton, 557 F.3d at 1366; Shedden, 381 F.3d at 1166-67; 38 C.F.R. § 3.303(a). 

In sum, the preponderance of the evidence is against the Veteran's claims.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for diabetes and hypertension is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The claim for service connection for a low back disability is reopened; the appeal is granted to this extent only.

Entitlement to service connection for diabetes mellitus, type II is denied. 

Entitlement to service connection for hypertension is denied. 


REMAND

The reopened claim for service connection for a low back disability, the service connection claim for liver disease, and the issue of entitlement to TDIU must be remanded for further development.

A VA examination and opinion must be provided to assess the likelihood that the Veteran's current lumbosacral spine arthritis and disc disease first manifested in service when he was treated for lumbar pain and spasms in June 1982 or otherwise result from that injury.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

In conjunction with the Veteran's January 2009 claim for service connection for a back disorder, a March 2009 written statement by an attorney for the Veteran reflects that a claim for Social Security Administration (SSA) disability benefits had been submitted.  This opportunity should be taken to obtain the Veteran's SSA records pertaining to that claim, as they may be relevant to the issue of entitlement to TDIU if service connection is granted for his low back disability, and may also be relevant to the service connection claim. 

Further efforts must also be made to obtain the Veteran's VA treatment records from the Muskogee VA Medical Center (VAMC) dating from 1982 to 1985.  In this regard, the Veteran has stated that he was treated for his low back disability at the Muskogee VAMC during this time frame.  The RO submitted requests to the Muskogee VAMC for the Veteran's treatment records, but did not receive a response.  In order to satisfy the duty to assist, the Muskogee VAMC must provide a response as to whether or not such records exist or have been transferred to another facility.  See 38 C.F.R. § 3.159(c)(2).  

A new medical opinion must be obtained as to the likelihood that the Veteran's liver disease results from exposure to the contaminated drinking water at Camp Lejeune.  In this regard, in November 2015, the Board received a statement from a physician's assistant opining that it was more than likely that the Veteran's exposure to contaminated water at Camp Lejeune caused his liver disease.  Submitted with this statement, and cited therein, is an August 2015 VA magnetic resonance imaging (MRI) report reflecting a study of the abdomen, which included a diagnosis of hepatomegaly with extensive hepatic steatosis.  Significantly, the NAS report titled "Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects" (2009) reflects that there is limited or suggestive evidence of an association between TCE, PCE or a solvent mixture (chemicals known to have contaminated the water at Camp Lejeune) and hepatic steatosis.  See VBA Manual, M21-1, IV.ii.1.I.15.a.  The May 2010 VA opinion states that the Veteran's fatty liver disease or hepatomegaly is more likely related to obesity, without discussing the potential association with the chemicals in the water at Camp Lejeune or explaining why the Veteran's obesity was more likely the cause of his liver disease than exposure to the contaminated water.  Because the opinion by the physician's assistant is not supported by any explanation, it too is not sufficient to make an informed decision on the claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Accordingly, an adequate medical opinion with a complete explanation is required to assist the Board in making an informed decision.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003); Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Shoffner v. Principi, 16 Vet. App. 208, 213 (2002).  

The Board also notes that the Veteran has not waived his right to have the AOJ consider in the first instance the opinion received in November 2015 by the physician's assistant or the August 2015 MRI report.  See 38 C.F.R. § 20.1304(c) (2015) (providing that any pertinent evidence accepted directly at the Board must be referred to the AOJ for initial review unless this procedural right is waived by the appellant).  On remand, the AOJ will have an opportunity to consider this evidence. 

Because resolution of entitlement to TDIU is intertwined with the outcome of the service connection claims being remanded, the Board will defer consideration of this issue.  See Harris v. Derwinski, 1 Vet. App 180, 183 (1991) (holding that two issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on the resolution of the second issue).

Accordingly, the case is REMANDED for the following action:

1. Make further requests to the Muskogee VAMC for the Veteran's treatment records dating from June 1982 through December 1985.  The Muskogee VAMC must provide a response before it can be concluded that further efforts would be futile. 

2. Request the Veteran's SSA records pertaining to any claim(s) for disability benefits, including all decisions, application materials, and associated medical records.  Efforts to obtain these records may only stop if SSA advises that such records do not exist or if it can otherwise be concluded that further efforts would be futile based on the response received.  Any negative response must be associated with the claims file.  The Veteran must also be properly notified and provided an opportunity to submit the records himself. 

3. Then, arrange for a VA examination and medical nexus opinion regarding the Veteran's low back disability.  The entire claims file must be made available to the examiner for review. 

The examiner must provide an opinion as to whether it is at least as likely as not (50% probability or more) that the Veteran's lumbosacral arthritis and disc disease first manifested in service or is otherwise related to his lumbar pain and spasms in June 1982 after playing basketball.  

In rendering the opinion, the examiner must consider the following: 
A. The Veteran was initially seen during service in June 1982, about a month prior to separation, for lumbar pain and spasms after playing basketball.  He had limited range of motion and was placed on light duty for a week.  The Veteran stated at the November 2015 hearing that he experienced another episode of back pain and spasms after participating in a training exercise prior to separation, although this is not documented in the STRs.  He states he continued to have back problems ever since this initial injury. 
B. The Veteran also experienced back pain after service around August 1983 when hauling hay, and continued to report back pain in 1985.  However, the examiner must consider whether the post-service symptoms in 1983, including after hauling hay, may have been a continuation of the in-service back condition which was re-aggravated by strenuous activity.  
In other words, the examiner must consider whether the Veteran may have had arthritis or a back condition during service which became temporarily symptomatic but was otherwise quiescent in terms of symptoms, with subsequent back symptoms after service in 1983 representing a continuation of the same pathology triggered by strenuous activity.  In this regard, there is no indication that the Veteran actually injured his back from hauling hay after service.  Instead, the strenuous physical activity may have triggered symptoms from arthritis or another back condition already existing at the time. 
C. Although arthritis was first diagnosed on X-ray in December 1985, it may still have first manifested during service.  No X-ray study of the spine was performed during service or prior to December 1985.  Thus, although only muscle spasms were noted on physical examination during service, the presence of arthritis at the time is not ruled out, notwithstanding the normal clinical evaluation of the spine at separation.  Notably, the Veteran was only twenty-five years old when arthritis was diagnosed in 1985, and this was only about three years after service separation.  If his post-service symptoms in 1983 or 1985 may be associated with arthritis, the examiner must consider whether the in-service symptoms were also manifestations of arthritis or related to its development. 
D. Importantly, the in-service injury or symptoms need not have caused the arthritis to occur.  Rather, the examiner must especially consider whether the Veteran's in-service symptoms evidenced the presence of arthritis at the time, in light of the diagnosis of arthritis in 1985, which was the first time an X-ray study was performed. 
E. The June 1982 lumbar pain and spasm occurred shortly before separation in July 1982.  This short period of time should be taken into account in considering whether recurring back problems after service, and the diagnosis of arthritis in December 1985, may be related to the in-service injury or symptoms, even if there is no record of symptoms between June 1982 and the Veteran's separation in July 1982.  As already noted, although his spine was evaluated as normal at separation, no X-ray study was performed during service to rule out the presence of arthritis at the time. 

A compete explanation in support of the conclusion reached must be provided. 

4. Obtain a VA medical opinion as to whether it is at least as likely as not (50% probability or more) that the Veteran's liver disease, including the August 2015 MRI finding of hepatomegaly with extensive hepatic steatosis, results from exposure to contaminated drinking water at Camp Lejeune.  In rendering the opinion, the examiner must address the fact that the National Academy of Sciences found limited or suggestive evidence of an association between TCE, PCE or a solvent mixture (chemicals known to have contaminated the water at Camp Lejeune) and hepatic steatosis.  See "Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects" (2009); VBA Manual, M21-1, IV.ii.1.I.15.a.  

A complete explanation in support of the conclusion reached must be provided. 

5. Then, review the claims file and ensure that all requested development actions have been completed in full.  If any VA examination report does not adequately respond to the above remand directives, it must be returned to the examiner for corrective action.

6. Finally, after completing any other development that may be indicated, readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  All claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


